Citation Nr: 0124371	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  01-04 355A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a February 19, 1974 
decision to deny an appeal for service connection for a 
lumbosacral back disorder. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to herein as the "moving party") 
served on active duty for training from June 1961 to December 
1961.  

This case comes before the Board on motion by the moving 
party alleging CUE in a February 19, 1974 Board decision.  At 
a personal hearing in May 2001 before the undersigned member 
of the Board, the veteran's representative raised the issue 
of CUE in a February 19, 1974 Board decision.  See 38 C.F.R. 
§ 20.1400(a) (2000).  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a low 
back disability is a separately docketed issue which is 
addressed in a separate decision by the Board.  


FINDING OF FACT

The February 19, 1974 Board decision to deny an appeal for 
service connection for a lumbosacral back disorder was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.


CONCLUSION OF LAW

The February 19, 1974 Board decision to deny an appeal for 
service connection for a lumbosacral back disorder is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  However, the Board 
finds that the duty to notify and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 do not apply to 
motions for CUE in previous Board decisions.  A party moving 
for reversal or revision of a Board decision based on CUE is 
not a "claimant" because the moving party is not "applying 
for, or submitting a claim for" a benefit, but is entering a 
"motion" for revision or reversal of a previous decision 
(which, if granted, could result in a benefit).  38 U.S.C.A. 
§ 5100 (West Supp. 2001).  There are no "forms" or 
"applications," as contemplated by the Veterans Claims 
Assistance Act of 2000, involved with a CUE claim under the 
provisions of 
38 U.S.C.A. § 7111; as such a CUE claim may be raised by any 
party, including sua sponte by the Board.  38 U.S.C.A. 
§§ 5102, 7111(c) (West Supp. 2001).  The notice provision of 
the Veterans Claims Assistance Act of 2000 requires notice of 
"information" or "medical or lay evidence" which was "not 
previously provided to the Secretary."  Evidence of record 
at the time of the previous Board decision in which CUE is 
alleged is, by definition, evidence which was "previously 
provided to the Secretary."   Further, in a CUE claim, the 
decision must be based only on the evidence of record at the 
time the decision in which CUE is alleged is made, so that no 
additional information or evidence, only additional argument, 
may be added to the record.  38 C.F.R. § 20.1403(b).  
Likewise, the duty to assist contemplates obtaining evidence 
which is not already a part of the record or in creating new 
evidence such as medical examinations or medical opinions, 
none of which may be considered in CUE claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

Even assuming, arguendo, that the duty to notify or assist 
the veteran applied in this CUE case, such duty would have 
been met.  By a letter from the Board to the veteran and his 
representative, in enclosures sent with the letter, the 
veteran was notified of the legal requirements to 
substantiate a claim for CUE in a Board decision.  As a CUE 
decision must be based only on the evidence of record at the 
time of the decision (in which CUE is alleged), no additional 
information or evidence may be added to the record, so that 
there is no reasonable possibility that obtaining additional 
evidence would substantiate the claim.  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Through his representative, the moving party contends that 
the February 19, 1974 Board decision contains CUE because: 
the veteran had not been properly notified of the laws and 
regulations used to deny his claim in that the "conclusions 
of law" did not specifically cite to 38 C.F.R. § 3.306; the 
Board decision did not contain any medical data that 
preexisted the veteran's period of military service to show 
that he had a back problem or was treated for any back 
conditions; the Board did not give adequate reasons and bases 
as to why the statement of Dr. Thurston was not sufficient; 
the Board did not give adequate reasons and bases as to why 
the lay statements were insufficient; the evidence "was 
sufficient to establish a basis under 38 C.F.R. § 3.306 for 
the grant of service connection for a back condition" 
because the Board decision noted that the veteran had no pre-
service back condition or complaints and the veteran was 
symptomatic in service.  

In its February 19, 1974 decision, the Board entered findings 
of fact which included that: service medical records noted 
complaints of back pains which were manifestations of 
scoliosis; the evidence did not substantiate the contention 
that the appellant sustained an injury to his back while in 
service; there was no increase in disability of the 
preexisting back condition while in service; the claimant 
injured his back in February 1973 as a result of an on-the-
job accident; and the current diagnostic impression included 
probable herniated nucleus pulposus.  The Board entered 
conclusions of law which included that: scoliosis was a 
congenital or developmental condition which was not 
considered to be within the meaning of applicable legislation 
providing compensation benefits; scoliosis was not incurred 
in or aggravated by service; and the claimant's present back 
disability was not incurred in or aggravated by service and 
was not proximately due to a service-connected disability.  
In its discussion and evaluation of the evidence, the Board 
noted the appellant's contentions of back injury in service, 
the absence in the service medical records of a notation of 
back trauma, treatment on several occasions in service for 
back pain (termed as scoliosis), that the evidence must show 
aggravation of the disorder during service, and that service 
medical records are usually the best source for information 
about aggravation.  In its discussion and evaluation of the 
evidence, the Board indicated that, because scoliosis is 
developmental, generally manifested at an early age, there 
was no contemporaneous report of an in-service back injury, 
and based on the results of a 1970 physical examination: 1) 
scoliosis preexisted service; 2) there was no evidence of 
increase in the preexisting disability during service; and 3) 
a back disorder, other than scoliosis, was not manifested in 
service.  Finally, in the discussion, the Board noted that 
the current disability of probable herniated nucleus pulposus 
was not manifested until many years after service and was 
etiologically unrelated to service experiences.  

With regard to the contention of legal error that the veteran 
had not been properly notified of the laws and regulations 
used to deny his claim because the "conclusions of law" did 
not specifically cite to 38 C.F.R. § 3.306, this contention 
is without any legal merit.  Under "The Law and 
Regulations" section, the February 1974 Board decision 
specifically cited to the laws, from which the authority and 
substance of 38 C.F.R. § 3.306 are derived, and which 38 
C.F.R. § 3.306 implements.  The laws cited - 38 U.S.C. 
§§ 310, 331, 353 - outlined the substantive legal 
requirements to establish service connection for a 
preexisting injury or disease.  The citation to the statutes 
was sufficient to notify the veteran of the requirements for 
service connection on the basis of direct service connection 
or by way of aggravation of a preexisting disability, and was 
sufficient to identify the substance of the regulation at 38 
C.F.R. § 3.306.  

As there was no legal requirement that the specific citation 
of 38 C.F.R. § 3.306 appear among citations in the conclusion 
of law, where, as in this case, the legal substance of the 
regulation is otherwise written, the statute cited, and the 
substance of the regulation discussed in conjunction with the 
evidence of this case, the Board finds that there was no 
error in the fact that the February 1974 Board decision did 
not specifically cite 38 C.F.R. § 3.306.  The Board otherwise 
applied the substantive provisions of the statute and, 
therefore, the substance of 38 C.F.R. § 3.306.  In the brief 
on appeal alleging CUE, the representative has not indicated 
how, but for the alleged legal error of failing to cite to 38 
C.F.R. § 3.306, the result manifestly would have been 
different. 

With regard to the contention that the Board decision did not 
contain any medical data that preexisted the veteran's period 
of military service to show that he had a back problem or was 
treated for any back conditions, at the time of the February 
19, 1974 Board decision, there was no legal requirement that 
the preexistence of a disability be established only from 
preservice medical evidence.  The moving party does not 
indicate what law or regulation allegedly was misinterpreted 
or misapplied.  The Board relied upon a service medical 
record determination that the complaints of back pains were 
manifestations of scoliosis.  This included the veteran's 
reported preservice history of curvature of the spine, in-
service finding of idiopathic scoliosis, and diagnosis at 
service separation of scoliosis to the right.  

With regard to the contention that the Board did not give 
adequate reasons and bases as to why the statement of Dr. 
Thurston was "not sufficient," the February 1974 Board 
decision reflects that, after weighing the evidence, 
including the absence of evidence or report of in-service 
back injury, the Board made a factual finding that the 
evidence did not substantiate a back injury in service.  
Having entered this factual finding, the Board found in 
essence that the history given by the veteran to Dr. Thurston 
in 1962 - of a fall while in the military and aggravation in 
service - was an inaccurate history provided to Dr. Thurston 
by the veteran.  The moving party appears to express 
disagreement with the weight the Board assigned to Dr. 
Thurston's medical opinion, but does not specifically 
indicate what clear and unmistakable legal or factual error 
is alleged to have been committed. 

With regard to the contention that the February 1974 Board 
decision did not give adequate reasons and bases as to why 
the lay statements were insufficient, the moving party did 
not allege for what purpose the lay statements were allegedly 
"insufficient."  The moving party has not specifically 
alleged what factual or legal error the Board committed with 
regard to its consideration of the lay statements.  As 
indicated in its review of the evidence, the February 1974 
Board decision considered the lay statements.  The lay 
statements indicate observation of the veteran prior to and 
after service, but none of the lay statements aver 
observation of an in-service back injury.  On the point of 
in-service injury, the lay statements reflect what they were 
told by the moving party.  It appears that the moving party 
is contending that the Board should have placed more weight 
on the lay statements.  The moving party has not alleged how, 
but for any claimed error, consideration of the lay 
statements by the Board would have manifestly resulted in a 
different outcome, especially in light of the Board's 
findings of no in-service injury, and the fact that the 
February 1974 Board decision considered the symptomatology of 
post-service back pain which the lay statements also address. 

Another CUE contention appears to be that, because the 
February 1974 Board decision noted that the moving party had 
no pre-service back condition or complaints and the veteran's 
back was symptomatic in service, the Board in February 1974 
should have granted the appeal for service connection for a 
lumbosacral back disorder.  This contention ignores other 
evidence, however, which the Board weighed and considered.  
The Board specifically considered the evidence of the moving 
party's complaints of back pain in service, but weighed such 
evidence against service medical record evidence that the 
back pain was a manifestation of scoliosis, the fact that the 
contention of in-service injury was unsubstantiated by the 
medical evidence, the absence of evidence of increase in 
disability in service, evidence of a post-service back 
injury, and medical evidence that a back disability other 
than scoliosis (herniated nucleus pulposus) was not 
manifested in service but manifested many years after 
service.  After reviewing the evidence favorable to the 
moving party, namely the in-service complaints of back pain, 
the Board in February 1974 found that such evidence was 
outweighed by the other evidence of record, including service 
medical record evidence and a VA examination.  The moving 
party simply disagrees with how the Board in February 1974 
weighed the favorable evidence of in-service back complaints 
against the unfavorable evidence. 

Likewise, with regard to the representative's contention that 
the evidence at the time of the February 1974 Board decision 
"was sufficient to establish a basis, under 38 C.F.R. 
§ 3.306, for the grant of service connection for a back 
condition," this contention does not even allege legal or 
factual error to establish CUE.  This contention is merely 
that there was evidence of record which, without regard to 
the other evidence of record, would have supported an 
evidentiary basis for a favorable Board decision.  However, 
the test for CUE in a Board decision is not whether there was 
a basis in the record which would have supported an allowance 
of the benefit sought on appeal; the standard for CUE in a 
Board decision is whether, but for a specific legal error 
(statutory or regulatory provisions incorrectly applied) or 
specific factual error (correct facts were not before the 
Board), the result of the Board decision would have been 
manifestly different.  See 38 C.F.R. § 20.1403(a).  The 
moving party's contention urges a different and more 
favorable reweighing of the evidence in support of the moving 
party's claim at the time of the February 1974 Board decision 
(in-service complaints of back pain), but ignores the other 
evidence of record which the Board weighed and considered.  
The moving party has offered little more than disagreement 
with the results of the Board's February 1974 decision.  
However, mere disagreement as to how the facts were weighed 
or evaluated in the Board decision cannot constitute CUE.  38 
C.F.R. § 20.1403(d); see Luallen v. Brown, 8 Vet. App. 92 
(1995); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(asking Board simply to reweigh the evidence can never rise 
to the stringent definition of CUE). 

The Board now finds that the February 19, 1974 decision to 
deny an appeal for service connection for a lumbosacral back 
disorder was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The Board 
presented adequate reasons and bases for its decision, 
including an adequate legal basis.  See 38 U.S.C. § 7104 
(1974).  The evidence does not demonstrate that the correct 
facts, as they were known at the time, were not before the 
Board.  Likewise, the evidence does not demonstrate that any 
statutory or regulatory provisions extant at the time of the 
February 1974 Board decision were incorrectly applied.  For 
these reasons, the Board finds that the evidence does not 
demonstrate that there was error which, had it not been made, 
would have manifestly changed the outcome of the Board's 
February 19, 1974 decision to deny an appeal for service 
connection for a lumbosacral back disorder.  That is, given 
the facts available at the time, and the prevailing law, 
there was no undebatable error by the Board in denying an 
appeal for service connection for a lumbosacral back 
disorder.  Therefore, the Board must now find that the 
February 19, 1974 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400-20.1411. 


ORDER

The motion is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



